UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6752



VICTOR PERKINS,

                                            Petitioner - Appellant,

          versus


A. F. BEELER, Warden, FMC Butner,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-hc-02041-BO)


Submitted: September 26, 2006             Decided: September 29, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Victor Perkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Victor Perkins appeals a district court order denying as

frivolous his 28 U.S.C. § 2241 (2000) petition.   We have reviewed

the record and the district court’s order and find no error.   See

Perkins v. Beeler, No. 5:06-hc-02041-BO (E.D.N.C., filed Apr. 11,

2006; entered Apr. 12, 2006).     Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal.    We also deny

Perkins’ two motions seeking his release.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 2 -